MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                     FILED
      regarded as precedent or cited before any                             Jul 31 2017, 8:35 am
      court except for the purpose of establishing
                                                                                CLERK
      the defense of res judicata, collateral                               Indiana Supreme Court
                                                                               Court of Appeals
      estoppel, or the law of the case.                                          and Tax Court




      APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
      Keith A. Foor, II                                        Nathan H. Blaske
      Hebron, Indiana                                          Graydon Head & Ritchey LLP
                                                               Cincinnati, Ohio


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Keith A. Foor, II,                                       July 31, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               64A03-1701-MF-149
              v.                                               Appeal from the Porter Superior
                                                               Court
      PennyMac Loan Services, LLC,                             The Honorable Mary R. Harper,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               64D05-1601-MF-120



      Vaidik, Chief Judge.


[1]   PennyMac Loan Services, LLC filed a mortgage-foreclosure action against

      Keith Foor II and then moved for summary judgment on all issues (including

      on the counterclaims asserted by Foor). The trial court granted PennyMac’s

      motion, and Foor appeals. Foor does not deny that he is in default for failing to

      Court of Appeals of Indiana | Memorandum Decision 64A03-1701-MF-149 | July 31, 2017           Page 1 of 2
      make mortgage payments. The only clear argument he raises on appeal is that

      PennyMac failed to prove that it is in possession of the original promissory note

      and that, therefore, it is not entitled to foreclose on the mortgage. We disagree.

      One of PennyMac’s foreclosure-operations supervisors provided an affidavit in

      which she stated that “PennyMac has been in continuous possession and/or

      control of the original Note since prior to the filing of its Complaint in this

      case,” Appellee’s App. Vol. II p. 72, and that a copy of the note was attached as

      Exhibit A to the affidavit. Moreover, PennyMac’s attorney brought with him

      to the summary-judgment hearing documents that he said were the original

      note and mortgage. The trial court personally inspected the documents and

      said, “I will tell you that the note and the mortgage that have been given to me

      today appear to have original signatures on them.” Tr. p. 18. On appeal, Foor

      has not directed us to any designated evidence that might have created a

      genuine issue of material fact on that point, so we affirm the trial court’s grant

      of summary judgment in favor of PennyMac. See Ind. Trial Rule 56(C).1


[2]   Affirmed.

      Bailey, J., and Robb, J., concur.




      1
        Foor’s opening and reply briefs refer to other aspects of the case, such as his counterclaims, the affidavit of
      PennyMac’s foreclosure-operations supervisor, and discrepancies between certain documents relied upon by
      PennyMac. To the extent Foor was attempting to raise separate arguments relating to these issues, he has
      failed to develop them with cogent reasoning, citations to relevant legal authority, and/or citations to the
      record on appeal, as required by Indiana Appellate Rule 46(A)(8)(a). Therefore, any such arguments are
      waived. Robinson v. State, 5 N.E.3d 362, 365 n.6 (Ind. 2014).

      Court of Appeals of Indiana | Memorandum Decision 64A03-1701-MF-149 | July 31, 2017                   Page 2 of 2